Citation Nr: 1736673	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability. 
 
2.  Entitlement to service connection for the residuals of a left rotator cuff injury, to include as being secondary to a low back disability. 
 
3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to April 1965, with over a year of prior unverified active military service, to include periods of active duty for training (ACDUTRA). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 1997 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter was later transferred to the VA RO in Pittsburgh, Pennsylvania.
  
In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  Additionally, in August 2002, the Veteran testified before another Veterans Law Judge who has since left her employment at the Board.  He also appeared before a Decision Review Officer at the RO in November 1997.  A transcript of each hearing has been included in the claims file.

The claims on appeal have been subject to multiple prior Board decisions and remands and multiple prior remands of the U.S. Court of Appeals for Veterans Claims (Court).  Most recently, in May 2017, the Court vacated a July 2016 Board decision denying service connection for back and shoulder disabilities, and remanded the issues to the Board for additional consideration.  In the July 2016 decision, the Board also remanded the service connection claim for hypertension for additional development.  That issue, along with the service connection claims for back and shoulder disabilities remanded by the Court, is again before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran filed a March 2014 notice of disagreement (NOD) against a March 2014 rating decision denying entitlement to service connection for scars, and denying an increased rating for other skin disability.  The AOJ has not responded with a Statement of the Case (SOC).  Nevertheless, the AOJ has acknowledged receipt of the NOD.  As such, a remand of the issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.


REMAND

Pursuant to the Court's May 2017 remand, the service connection claims for back and left shoulder disabilities must be remanded for additional medical inquiry.  The service connection claim for hypertension should be remanded as well as it is intertwined with the low back and shoulder claims.  The three claims are intertwined inasmuch as the Veteran asserts that the three disabilities arose out of  an incident during service. 

The Veteran asserts that he nearly drowned during submarine training while on a period of ACDUTRA in the summer of 1962.  In a January 2006 Board decision, which granted service connection for PTSD, the Board found it as likely as not that the training accident had occurred and had caused, in part, PTSD.  The Veteran maintains that, in addition to incurring PTSD from the accident, he also incurred low back disability from the accident.  Further, he maintains that left shoulder disability relates to the back injury, and that hypertension is secondary to stress related to the incident.  

The case should be returned to the AOJ for addendum opinions addressing each of the forgoing issues.  The VA examiners who addressed these issues previously should again comment on the Veteran's assertions.  


Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the VA examiners who commented on these issues previously (or to suitable substitutes) for issuance of addendum opinions.  The examiner who commented on back and shoulder disability issued an August 2015 report, while the examiner who commented on hypertension issued reports in October 2014, August 2015, August 2016, January 2017, and May 2017.  The examiners should review the claims folder, and then respond to the following questions.

(a)  Back

(i)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's low back disability is related to the training accident that occurred during ACDUTRA in the summer of 1962?

(ii)  In answering this question, the examiner should accept that the training accident did in fact occur.  Further, the examiner should address the Veteran's assertion that he injured his back during the accident.

(b)  Left Shoulder

(i)  Is it at least as likely as not that left shoulder disability is related to the training accident that occurred during ACDUTRA in the summer of 1962?

(ii)  If the answer to (i) is negative, and if a back disability is ultimately found service connected, is it at least as likely as not that left shoulder disability is proximately due to or the result of back disability? 

(iii)  If the answers to (i) and (ii) are negative, and if a back disability is ultimately found service connected, is it at least as likely as not that left shoulder disability has been aggravated (i.e., worsened beyond the natural progress) by back disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

(c)  Hypertension

(i)  Is it at least as likely as not that hypertension is related to the training accident that occurred during ACDUTRA in the summer of 1962?

(ii)  If the answer to (i) is negative, is it at least as likely as not that hypertension is proximately due to or the result of PTSD? 

In answering (i) and (ii), please address the Veteran's assertions that hypertension is secondary to stress related to the accident in the summer of 1962, and is secondary to PTSD, which has been service connected based on the accident.    

(iii)  If the answers to (i) and (ii) are negative, is it at least as likely as not that hypertension has been aggravated (i.e., worsened beyond the natural progress) by PTSD?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

In answering (iii), please elaborate on previous comments, noted in August 2015, August 2016, and May 2017 VA reports, that PTSD "may result in a transient rise in blood pressure[.]"  Please indicate (A) whether the Veteran at least as likely as not experiences such "transient" increases in blood pressure, and if so, (B) whether such "transient" increases are at least as likely as not due to PTSD.    

Any opinion or conclusion reached should be explained in full detail.

2.  Then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with another Supplemental SOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 




